DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment

The amendment filed 10/22/2022 has been entered. Applicant has amended claims 1-20. No claims have been added or cancelled. Claims 1-20 are currently pending.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 101



35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 and 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed towards products that do not have a physical or tangible form, such as a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations. The Examiner recommends to amend the claims to add a structural component to overcome the current rejection.

Claim Rejections - 35 USC § 102





The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7-17 and 19-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Osesina et al (US 2018/0137150).
Osesina teaches:
1. A method comprising: obtaining pairs of training records for training an entity resolution model, wherein the pairs of training records comprise a first pair of training records, wherein the first pair of training records comprises a first record that indicates a first set of values for a first attribute and a second record that indicates a second set of values for the first attribute ([0032] Link Feature: A pair of record fields and a similarity metric used to measure a similarity characteristic of two record field values. (See FIG. 2 as an example.); determining a set of association metrics corresponding to the pairs of training records at least by: determining a first set of individual association metrics corresponding respectively to comparisons between a first value of the first set of values and each of the second set of values ([0047] An example of a link feature is a first name field, last name field, and phonetic similarity metric X; a link feature value for this link attribute can be obtained by measuring the similarity between the first name in record A and last name in record B using phonetic similarity metric X.); determining a second set of individual association metrics corresponding respectively to comparisons between a second value of the first set of values and each of the second set of values ([0125] - Next, in step S108, at least one link feature is defined by pairing a field in one of the records with a field in another of the records and in step S112, the paired fields associated with a similarity metric used to compute a degree of similarity between the data in those paired fields. Next, in step S116, the similarity metric of the at least one link feature is applied to the data in the paired fields to produce a link feature value for each link feature. Control then continues to step S120); executing a first-level reduction operation for the first set of individual association metrics, across the second set of values, to generate a first reduced association metric ([0094] The identification of the most efficient set of link features is achieved using statistical methods for dimensionality reduction. The array of link feature values and/or the generated linkage model are used to identify link attributes that do not offer significant amounts of information for separating the examples provided in the training data); executing the first-level reduction operation for the second set of individual association metrics, across the second set of values, to generate a second reduced association metric ([0078] - This reduction in value unique value combinations can be illustrated by considering a set of data with two columns each containing values between 0 and 9. The possible count of unique row combinations is 100; which is the number of unique values in each column. By supposing that the columns of the same dataset are linearly independent, the possible count of unique rows is 10; which is the number of unique values in a column. The assumption of linear independence while it has limitations, has proven efficient in several statistical analyses and is the basis of many statistical theory); and executing a second-level reduction operation for at least the first reduced association metric and the second reduced association metric, across the first set of values, to generate a first association metric, of the set of association metrics, corresponding to the first pair of training records([0078] - This reduction in value unique value combinations can be illustrated by considering a set of data with two columns each containing values between 0 and 9. The possible count of unique row combinations is 100; which is the number of unique values in each column. By supposing that the columns of the same dataset are linearly independent, the possible count of unique rows is 10; which is the number of unique values in a column. The assumption of linear independence while it has limitations, has proven efficient in several statistical analyses and is the basis of many statistical theory); and Page 2 of 11DOCKET NO.: KOMO-0002-USPATENTPreliminary Amendment - First Action Not Yet Receivedapplying a machine learning algorithm to the set of association metrics corresponding to the pairs of training records to train the entity resolution model ([0060] -[0060] The generation of link features and their corresponding classification labels provide data that can be used for any supervised machine learning).  
2. The method of claim 1, wherein the first attribute comprises a physical location (Figure 12 Address).  
3. The method of claim 1, wherein determining the first set of individual association metrics corresponding respectively to the comparisons between the first value of the first set of values and each of the second set of values comprises: determining physical distances between the first value and each of the second set of values ([0112] - As another example, strings where phonetic and syntactic similarity metrics could be used. However, it is also possible to measure similarity related to distance (proximity), shape, semantic meaning, etc., as one skilled in the art would appreciate); and identifying the physical distances as the first set of individual association metrics ([0112]- As another example, strings where phonetic and syntactic similarity metrics could be used. However, it is also possible to measure similarity related to distance (proximity), shape, semantic meaning, etc., as one skilled in the art would appreciate).  
4. The method of claim 1, wherein executing the second-level reduction operation for the at least the first reduced association metric and the second reduced association metric comprises: determining a count of any of the at least the first reduced association metric and the second reduced association metric that does not satisfy a criteria ([0095] Methods like PCA where observations with possible correlated variables are transformed to linearly uncorrelated variables can be used to choose variables that provide the most differentiating information (variance). Also, machine learning algorithms, like decision trees, will generate a classifier that does not utilize linkage features that produce little or insignificant value); and normalizing the count based on at least one of a first cardinality associated with the first set of values and a second cardinality associated with the second set of values [0095] Methods like PCA where observations with possible correlated variables are transformed to linearly uncorrelated variables can be used to choose variables that provide the most differentiating information (variance). Also, machine learning algorithms, like decision trees, will generate a classifier that does not utilize linkage features that produce little or insignificant value).  
5. The method of claim 1, wherein executing the first-level reduction operation for the first set of individual association metrics comprises at least one of: determining a minimum value from the first set of individual association metrics ([0081] Within the values contained in each column of a training set, the most challenging training instances are those with values from both labels falling within the same range(s), i.e., classes/labels are not well separated. Suppose that the similarity metric associated to the column generates similarity scores within the range 0 and 1, values between 0 and 0.5 all belong to the class “x” while values above 0.5 belong to both classes “x” and “o”. The region(s) where class labels are not easily separable is/are referred to as the challenging region(s). FIG. 9 shows an example of a challenging classification region); Page 3 of 11DOCKET NO.: KOMO-0002-USPATENT Application No.: 16/406,267 Preliminary Amendment - First Action Not Yet Receiveddetermining a maximum value from the first set of individual association metrics; and determining an average value of the first set of individual association metrics ([0081] Within the values contained in each column of a training set, the most challenging training instances are those with values from both labels falling within the same range(s), i.e., classes/labels are not well separated. Suppose that the similarity metric associated to the column generates similarity scores within the range 0 and 1, values between 0 and 0.5 all belong to the class “x” while values above 0.5 belong to both classes “x” and “o”. The region(s) where class labels are not easily separable is/are referred to as the challenging region(s). FIG. 9 shows an example of a challenging classification region).  
7. The method of claim 1, further comprising : applying the entity resolution model to target association metrics for a pair of target records to determine a classification of the pair of target records as being associated with a same entity or being associated with different entities (0098] Some of the exemplary advantages associated with the disclosed technology include: [0099] Use of records referring to the same entity to generate entity resolution classification labels for records that should be grouped together. [0100] Use of records referring to the same entity to generate linkage data instances of records that should be grouped together. [0101] Use of records referring to the different entities to generate entity resolution classification labels for records that should not be grouped together).  
8. The method of claim 7, further comprising : determining that the pair of target records comprises a third record and a fourth record, wherein a first piece of information is indicated by the third record and not indicated by the fourth record ([0078] - is reduction in value unique value combinations can be illustrated by considering a set of data with two columns each containing values between 0 and 9. The possible count of unique row combinations is 100; which is the number of unique values in each column. By supposing that the columns of the same dataset are linearly independent, the possible count of unique rows is 10; which is the number of unique values in a column. The assumption of linear independence while it has limitations, has proven efficient in several statistical analyses and is the basis of many statistical theory); and responsive to determining that the pair of target records are associated with the same entity, aggregating information indicated by the pair of target records as a set of information associated with the entity, wherein the set of information associated with the entity comprises the first piece of information (is reduction in value unique value combinations can be illustrated by considering a set of data with two columns each containing values between 0 and 9. The possible count of unique row combinations is 100; which is the number of unique values in each column. By supposing that the columns of the same dataset are linearly independent, the possible count of unique rows is 10; which is the number of unique values in a column. The assumption of linear independence while it has limitations, has proven efficient in several statistical analyses and is the basis of many statistical theory).  
9. The method of claim 8, further comprising: receiving a user request for information associated with the entity, wherein the user request does not identify the third record ([0170] Any of the above aspects, wherein the I/O interface further receives, as input, a plurality of records known to be associated with different entities, each record including a plurality of fields containing data, wherein the linkage data instance includes one or more defined link features that are used to determine whether records of unknown association belong to different entities); and Page 4 of 11DOCKET NO.: KOMO-0002-USPATENT Application No.: 16/406,267 Preliminary Amendment - First Action Not Yet Received responsive to the user request, presenting, on a user interface, the set of information associated with the entity, the set of information associated with the entity comprising the first piece of information ([0170] Any of the above aspects, wherein the I/O interface further receives, as input, a plurality of records known to be associated with different entities, each record including a plurality of fields containing data, wherein the linkage data instance includes one or more defined link features that are used to determine whether records of unknown association belong to different entities).  
10. The method of claim 7, further comprising: determining the target association metrics corresponding to the pair of target records at least by: determining the pair of target records comprises a third record that indicates a third set of values for the first attribute and a fourth record that indicates a fourth set of values for the first attribute ([0047] An example of a link feature is a first name field, last name field, and phonetic similarity metric X; a link feature value for this link attribute can be obtained by measuring the similarity between the first name in record A and last name in record B using phonetic similarity metric X.); determining a third set of individual association metrics corresponding respectively to comparisons between a third value of the third set of values and each of the fourth set of values ([0047] An example of a link feature is a first name field, last name field, and phonetic similarity metric X; a link feature value for this link attribute can be obtained by measuring the similarity between the first name in record A and last name in record B using phonetic similarity metric X.); determining a fourth set of individual association metrics corresponding respectively to comparisons between a fourth value of the third set of values and each of the second set of values ([0047] An example of a link feature is a first name field, last name field, and phonetic similarity metric X; a link feature value for this link attribute can be obtained by measuring the similarity between the first name in record A and last name in record B using phonetic similarity metric X.); executing the first-level reduction operation for the third set of individual association metrics, across the fourth set of values, to generate a third reduced association metric ([0078] - This reduction in value unique value combinations can be illustrated by considering a set of data with two columns each containing values between 0 and 9. The possible count of unique row combinations is 100; which is the number of unique values in each column. By supposing that the columns of the same dataset are linearly independent, the possible count of unique rows is 10; which is the number of unique values in a column. The assumption of linear independence while it has limitations, has proven efficient in several statistical analyses and is the basis of many statistical theory); executing the first-level reduction operation for the fourth set of individual association metrics, across the fourth set of values, to generate a fourth reduced association metric; and executing the second-level reduction operation for at least the third reduced association metric and the fourth reduced association metric, across the third set of values, to generate a first target association metric, of the target association metrics, corresponding to the pair of target records ([0094] The identification of the most efficient set of link features is achieved using statistical methods for dimensionality reduction. The array of link feature values and/or the generated linkage model are used to identify link attributes that do not offer significant amounts of information for separating the examples provided in the training data).  
11. The method of claim 7, wherein applying the entity resolution model to the target association metrics for the pair of target records to determine the classification of the pair of target records as being associated with a same entity or being associated with different entities comprises: applying the entity resolution model to the target association metrics for the pair of target records to determine a probability that the pair of target records are associated with the same entity ([0100] Use of records referring to the same entity to generate linkage data instances of records that should be grouped together); and performing one of: responsive to determining that the probability is above a threshold value, determining the pair of target records as being associated with the same entity (0110] The similarity determiner 144 can then be used (in conjunction with memory 108 and controller 104) with the link feature set to determine if two records of unknown association are associated with the same entity, e.g., individual); or responsive to determining that the probability is below the threshold value, determining the pair of target records as being associated with different entities (0110] The similarity determiner 144 can then be used (in conjunction with memory 108 and controller 104) with the link feature set to determine if two records of unknown association are associated with the same entity, e.g., individual).  
	Claims 12-14 are rejected using similar reasoning seen in the rejection of claims 1, 4 and 7 due to reciting similar limitations but directed towards a computer system
15. A method comprising: obtaining pairs of training records for training an entity resolution model, wherein the pairs of training records comprise a first pair of training records, wherein the first pair of training records comprises a first record that indicates a first set of values, including a first value, for a first attribute and a second record that indicates a second set of values , including a second value, for the first attribute ([0032] Link Feature: A pair of record fields and a similarity metric used to measure a similarity characteristic of two record field values. (See FIG. 2 as an example.); extracting, from the first set of values, a third set of values for a first portion of the first attribute and a fourth set of values for a second portion of the first attribute, wherein a third value, of the third set of values, and a fourth value, of the fourth set of values, is extracted from the first value for the first attribute; extracting, from the second set of values, a fifth set of values for the first portion of the first attribute and a sixth set of values for the second portion of the first attribute ([0047] An example of a link feature is a first name field, last name field, and phonetic similarity metric X; a link feature value for this link attribute can be obtained by measuring the similarity between the first name in record A and last name in record B using phonetic similarity metric X.); determining a set of association metrics corresponding to the pairs of training records at least by: determining a first set of preliminary association metrics corresponding respectively to comparisons between the third value, of the third set of values, and each of the fifth set of values ([0047] An example of a link feature is a first name field, last name field, and phonetic similarity metric X; a link feature value for this link attribute can be obtained by measuring the similarity between the first name in record A and last name in record B using phonetic similarity metric X.); determining a second set of preliminary association metrics corresponding respectively to comparisons between the fourth value, of the fourth set of values, and each of the sixth set of values ([0047] An example of a link feature is a first name field, last name field, and phonetic similarity metric X; a link feature value for this link attribute can be obtained by measuring the similarity between the first name in record A and last name in record B using phonetic similarity metric X.); based on at least the first set of preliminary association metrics and the second set of preliminary association metrics, determining a first set of individual association metrics corresponding respectively to comparisons between the first value and each of the second set of values ([0078] - This reduction in value unique value combinations can be illustrated by considering a set of data with two columns each containing values between 0 and 9. The possible count of unique row combinations is 100; which is the number of unique values in each column. By supposing that the columns of the same dataset are linearly independent, the possible count of unique rows is 10; which is the number of unique values in a column. The assumption of linear independence while it has limitations, has proven efficient in several statistical analyses and is the basis of many statistical theory); executing a first-level reduction operation for the first set of individual association metrics, across the second set of values, to generate a first reduced association metric ([0078] - This reduction in value unique value combinations can be illustrated by considering a set of data with two columns each containing values between 0 and 9. The possible count of unique row combinations is 100; which is the number of unique values in each column. By supposing that the columns of the same dataset are linearly independent, the possible count of unique rows is 10; which is the number of unique values in a column. The assumption of linear independence while it has limitations, has proven efficient in several statistical analyses and is the basis of many statistical theory); Page 8 of 11DOCKET NO.: KOMO-0002-USPATENT   Preliminary Amendment - First Action Not Yet Receivedexecuting the first-level reduction operation for a second set of individual association metrics, across the second set of values, to generate a second reduced association metric ([0078] - This reduction in value unique value combinations can be illustrated by considering a set of data with two columns each containing values between 0 and 9. The possible count of unique row combinations is 100; which is the number of unique values in each column. By supposing that the columns of the same dataset are linearly independent, the possible count of unique rows is 10; which is the number of unique values in a column. The assumption of linear independence while it has limitations, has proven efficient in several statistical analyses and is the basis of many statistical theory); and executing a second-level reduction operation for at least the first reduced association metric and the second reduced association metric, across the first set of values, to generate a first association metric, of the set of association metrics, corresponding to the first pair of training records ([0078] - This reduction in value unique value combinations can be illustrated by considering a set of data with two columns each containing values between 0 and 9. The possible count of unique row combinations is 100; which is the number of unique values in each column. By supposing that the columns of the same dataset are linearly independent, the possible count of unique rows is 10; which is the number of unique values in a column. The assumption of linear independence while it has limitations, has proven efficient in several statistical analyses and is the basis of many statistical theory); applying a machine learning algorithm to the set of association metrics corresponding to the pairs of training records to train the entity resolution model; and applying the entity resolution model to target association metrics for a pair of target records to determine a classification of the pair of target records as being associated with a same entity or being associated with different entities([0060] -[0060] The generation of link features and their corresponding classification labels provide data that can be used for any supervised machine learning).   
16. The method of claim 15, wherein: the first portion of the first attribute comprises a given name attribute ([0115] FIG. 12 illustrates an exemplary record 504. The record 504 includes one or more fields including one or more of name (e.g., Last, First Middle), Date of Birth, Address information, biometric information, (e.g., fingerprint information, facial image, other data/images, and in general any biometric information). The record can further include any information about an individual or entity); and the second portion of the first attribute comprises a surname attribute ([0115] FIG. 12 illustrates an exemplary record 504. The record 504 includes one or more fields including one or more of name (e.g., Last, First Middle), Date of Birth, Address information, biometric information, (e.g., fingerprint information, facial image, other data/images, and in general any biometric information). The record can further include any information about an individual or entity).  
17. The method of claim 15, wherein determining the first set of individual association metrics corresponding respectively to comparisons between the first value and each of the second set of values comprises: determining weighted averages based on at least the first set of preliminary association metrics and the second set of preliminary association metrics ([0081] Within the values contained in each column of a training set, the most challenging training instances are those with values from both labels falling within the same range(s), i.e., classes/labels are not well separated. Suppose that the similarity metric associated to the column generates similarity scores within the range 0 and 1, values between 0 and 0.5 all belong to the class “x” while values above 0.5 belong to both classes “x” and “o”. The region(s) where class labels are not easily separable is/are referred to as the challenging region(s). FIG. 9 shows an example of a challenging classification region).
19. (Currently Amended) The method of claim 15, wherein executing the second-level reduction operation for the at least the first reduced association metric and the second reduced association metric comprises: determining a count of any of the at least the first reduced association metric and the second reduced association metric that does not satisfy a criteria([0095] Methods like PCA where observations with possible correlated variables are transformed to linearly uncorrelated variables can be used to choose variables that provide the most differentiating information (variance). Also, machine learning algorithms, like decision trees, will generate a classifier that does not utilize linkage features that produce little or insignificant value); and normalizing the count based on at least one of a first cardinality associated with the first set of values and a second cardinality associated with the second set of values [0095] Methods like PCA where observations with possible correlated variables are transformed to linearly uncorrelated variables can be used to choose variables that provide the most differentiating information (variance). Also, machine learning algorithms, like decision trees, will generate a classifier that does not utilize linkage features that produce little or insignificant value).  
20. (Currently Amended) The method of claim 15, wherein executing the first-level reduction operation for the first set of individual association metrics comprises at least one of: determining a minimum value from the first set of individual association metrics([0081] Within the values contained in each column of a training set, the most challenging training instances are those with values from both labels falling within the same range(s), i.e., classes/labels are not well separated. Suppose that the similarity metric associated to the column generates similarity scores within the range 0 and 1, values between 0 and 0.5 all belong to the class “x” while values above 0.5 belong to both classes “x” and “o”. The region(s) where class labels are not easily separable is/are referred to as the challenging region(s). FIG. 9 shows an example of a challenging classification region); Page 3 of 11DOCKET NO.: KOMO-0002-USPATENT Application No.: 16/406,267 Preliminary Amendment - First Action Not Yet Receiveddetermining a maximum value from the first set of individual association metrics; and determining an average value of the first set of individual association metrics ([0081] Within the values contained in each column of a training set, the most challenging training instances are those with values from both labels falling within the same range(s), i.e., classes/labels are not well separated. Suppose that the similarity metric associated to the column generates similarity scores within the range 0 and 1, values between 0 and 0.5 all belong to the class “x” while values above 0.5 belong to both classes “x” and “o”. The region(s) where class labels are not easily separable is/are referred to as the challenging region(s). FIG. 9 shows an example of a challenging classification region).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osesina et al (US 2018/0137150) in view of Abebe et al (US 2019/0205829).
Regarding claim 6, Osesina teaches the method of claim 1 but does not teach wherein the entity resolution model comprises a random forest model.  
Abebe teaches wherein the entity resolution model comprises a random forest model ([0057] - achine learning models can be or include any suitable model, such as one or more: k-means clustering model, neural networks, word2Vec models, Bayesian networks, Random Forests, Boosted Trees, etc. “Machine learning” as described herein, in particular embodiments, corresponds to algorithms that parse or extract features of historical data (e.g., package manifests/past shipments), learn (e.g., via training) about the historical data by making observations or identifying patterns in data, and then receive a subsequent input (e.g., a current set of package manifests) in order to make a determination, prediction, and/or classification of the subsequent input based on the learning without relying on rules-based programming (e.g., conditional statement rules).  
Accordingly, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified the teachings of Osesina to include a random forest model as taught by Abebe. It would be advantageous to make a determination, prediction, and/or classification of the subsequent input based on the learning without relying on rules-based programming (e.g., conditional statement rules) as seen in the cited section of Abebe.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osesina et al (US 2018/0137150) in view of Tereshkov et al (US 2016/0180245).
Regarding claim 18, Osesina teaches the method of claim 15 wherein determining the first set of preliminary association metrics corresponding respectively to comparisons between the third value, of the third set of values, and each of the fifth set of values but does not teach determining Jaro-Winkler distances between the third value and each of the fifth set of values; and identifying the Jaro-Winkler distances as the first set of preliminary association metrics.  
Tereshkov teaches determining Jaro-Winkler distances between the third value and each of the fifth set of values (Atomic comparators may comprise one or more distance methods and their combination(s). Such methods may include the following comparators: Numeric, Dice (also called Dice's or Serensen-Dice) coefficient, Jaro-Winkler, Jaro-Winkler Tokenized, Levenstein, Weighted Levenstein, Person Name, Soundex, Norphone, Metaphone, QGram, and Geoposition.; and identifying the Jaro-Winkler distances as the first set of preliminary association metrics (Atomic comparators may comprise one or more distance methods and their combination(s). Such methods may include the following comparators: Numeric, Dice (also called Dice's or Serensen-Dice) coefficient, Jaro-Winkler, Jaro-Winkler Tokenized, Levenstein, Weighted Levenstein, Person Name, Soundex, Norphone, Metaphone, QGram, and Geoposition).  
Accordingly, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified the teachings of Osesina to include determining Jaro-Winkler distances between the third value and each of the fifth set of values; and identifying the Jaro-Winkler distances as the first set of preliminary association metrics as taught by Tereshkov. It would be advantageous to use Jaro-Winkler distances to determine the most similar records by distance due to distance similarities helps determine system stability as seen in [0058] of Tereshkov.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL SHARPLESS whose telephone number is (571)272-1521. The examiner can normally be reached M-F 7:30 AM- 3:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK FEATHERSTONE can be reached on (571)270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.C.S./Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166